          Case 4:19-cv-08013-HSG Document 42 Filed 08/04/20 Page 1 of 3



 1   Katharine Chao (CA Bar No. 247571)
     Christian Schreiber (CA Bar No. 245597)
 2   OLIVIER SCHREIBER & CHAO, LLP
     201 Filbert Street, Suite 201
 3   San Francisco, CA 94133
     kathy@osclegal.com, christian@osclegal.com
 4   Tel. (415) 484-0980
     Fax (415) 658-7758
 5
     Attorneys for Plaintiff Winton Jew
 6
     Lisa C. Hamasaki (CA Bar No. 197628)
 7   J.P. Schreiber (CA Bar No. 317829)
     OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
 8   Steuart Tower, Suite 1300
     One Market Plaza
 9   San Francisco, CA 94105
     lisa.hamasaki@ogletree.com, john.schreiber@ogletree.com
10   Tel. (415) 442-4810
     Fax (415) 442-4870
11
     Catherine J. Gallagher (CA Bar No. 285864)
12   OGLETREE, DEAKINS, NASH, SMOAK &
     STEWART, P.C.
13   4370 La Jolla Village Drive, Suite 990
     San Diego, CA 92122
14   catherine.gallagher@ogletree.com
     Tel. (858) 652-3100
15   Fax (858) 625-3101
16   Attorneys for Defendant Forcepoint LLC
17
                                 UNITED STATES DISTRICT COURT
18
                             NORTHERN DISTRICT OF CALIFORNIA
19

20
     WINTON JEW,                                     Case No. 4:19-cv-08013-HSG
21
                    Plaintiff,                       JOINT STIPULATION AND
22                                                   [PROPOSED] ORDER FOR
            v.                                       DISMISSAL WITH PREJUDICE
23
     FORCEPOINT LLC,
24
                    Defendant.
25

26
27

28
                                                                       Case No. 4:19-cv-08013-HSG
                 JOINT STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
           Case 4:19-cv-08013-HSG Document 42 Filed 08/04/20 Page 2 of 3



 1          All parties to this action, acting through counsel, and pursuant to Federal Rule of
 2 Civil Procedure 41(a)(1)(A)(ii), hereby stipulate to the Dismissal With Prejudice of this

 3 action in its entirety, with each party to bear its own attorney’s fees and costs.

 4                                                 Respectfully submitted,
 5
     DATE: July 31, 2020                           OLIVIER SCHREIBER & CHAO LLP
 6

 7
                                                   By: /s/ Katharine Chao
 8                                                      Katharine Chao

 9                                                 Attorneys for Plaintiff Winton Jew
10

11                          `
     DATE: July 31, 2020                           OGLETREE, DEAKINS, NASH, SMOAK
12                                                 & STEWART, P.C.
13

14                                                 By: /s/ J.P. Schreiber
                                                       J.P. Schreiber
15

16                                                 Attorneys for Defendant Forcepoint LLC

17

18

19                              ATTESTATION PER CIVIL L.R. 5-1(i)(3)
20          I hereby attest that concurrence in the filing of this document has been obtained from
21   each of the other signatories.
22
     DATE: July 31, 2020                           By: /s/ J.P. Schreiber
23                                                     J.P. Schreiber
24
                                                   Attorneys for Defendant Forcepoint LLC
25

26
27

28
                                               2                      Case No. 4:19-cv-08013-HSG
                JOINT STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
           Case 4:19-cv-08013-HSG Document 42 Filed 08/04/20 Page 3 of 3



 1                                      [PROPOSED] ORDER
 2           The above stipulation is approved. This action is hereby dismissed with prejudice in its
 3   entirety.
 4

 5           IT IS SO ORDERED.
 6

 7              8/4/2020
     DATED: _______________
                                                  ________________________________________
 8                                                HONORABLE HAYWOOD S. GILLIAM, JR.
                                                  UNITED STATES DISTRICT COURT
 9
                                                                                           43725482.1
10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26
27

28
                                                3                      Case No. 4:19-cv-08013-HSG
                 JOINT STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
